Citation Nr: 0112078	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-13 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased rating for enucleation of the 
left eye, evaluated as 40 percent disabling prior to May 24, 
1999.

2.  Entitlement to an increased rating for enucleation of the 
left eye, evaluated as 50 percent disabling since May 24, 
1999.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to March 
1946.

The instant appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied a claim for an increased 
rating for enucleation of the left eye.  While this appeal 
was pending an increased rating, to 50 percent, was granted 
for enucleation of the left eye with corrected vision right 
eye 20/50.

The appellant and his representative, in various 
correspondence with the RO, have asserted that the VA has 
failed to pay him special monthly compensation.  This 
assertion is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to and since May 24, 1999, the manifestation of the 
veteran's service-connected left eye disability was 
anatomical loss of the eye with a well-fitting prosthesis.  
The veteran is not blind in the right eye.

2.  The appellant's right eye is not service-connected. 


CONCLUSION OF LAW

1.  Prior to May 24, 1999, a disability rating in excess of 
40 percent for enucleation of the left eye is not warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.383, 4.1, 4.7, 4.84a, Diagnostic Code 6066 
(2000).

2.  Since May 24, 1999, a disability rating in excess of 50 
percent for enucleation of the left eye is not warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.383, 4.1, 4.7, 4.84a, Diagnostic Code 6066 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  The new law 
contains revised notice provisions and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the issues on appeal.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the VCAA.  All relevant facts have 
been properly developed to the extent possible.  The record 
includes service medical records, VA treatment records, 
statements from private physicians, numerous VA examination 
reports, and written statements prepared by the appellant and 
his representative.  The appellant has not made the VA aware 
of any records relevant to the present claim that have not 
been associated with the claims folder.  Thus, as sufficient 
data exists to address the merits of the aforementioned 
claims, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the appellant in the 
development of those claims.

Regardless, the Board finds that a remand for the RO to apply 
the VCAA in the first instance is not required.  This is so 
because, under the VCAA, the VA is not required to provide 
assistance to a claimant for claims where no reasonable 
possibility exists that such assistance would aid in 
substantiating these claims.  As explained below, no 
reasonable possibility exists that such assistance would aid 
in substantiating these claims because the veteran has 
received the maximum rating allowed by law for his 
enucleation of the left eye throughout the pendency of this 
appeal.

In addition, the appellant has been notified of the 
information necessary to substantiate his claims.  He was 
advised by letter dated in November 1977 that he was in 
receipt of the maximum compensation allowed for loss of the 
eye and that his evaluation could not be increased unless 
there was total loss of vision in the right eye.  Under these 
circumstances, the Board finds that adjudication of the 
issues on appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

In any event, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of the veteran's claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2000).

In a July 1954 rating decision, service connection was 
granted for a traumatic injury of the left eye with 
uncorrected vision of 4/200.  A 30 percent disability 
evaluation was assigned.  The record reveals that service 
connection has not been awarded for the right eye.  Following 
surgical removal of the left eye in August 1968, an October 
1968 rating decision increased the disability evaluation to 
40 percent and recharacterized the service-connected 
disability as enucleation of the left eye.  He was also found 
to be entitled to special monthly compensation on account of 
anatomical loss of one eye.  In this regard, the Board notes 
that the veteran and his representative have asserted that 
the VA has failed to pay him special monthly compensation.  
However, the record, including the most recent rating 
decision dated in February 2000, shows that the veteran's 
entitlement special monthly compensation on account of 
anatomical loss of one eye has been confirmed an continued to 
the present time.

The Board has reviewed all the evidence of record.  An April 
1999 VA eye examination found a well-fitting prosthesis in 
the left eye.  The right eye was noted to have corrected 
vision to 20/40 near, and 20/30 far.  The report also noted 
that the veteran wore glasses.  VA treatment records note the 
veteran wearing a prosthesis in the left eye.  They also show 
that the veteran was not totally blind in the right eye:  his 
corrected visual acuity in that eye ranged from 20/25 to 
20/50.  In March 2000, the veteran reported that his visual 
acuity was steadily declining and that he only drove in 
emergency situations.  However, his statements reveal that he 
is not totally blind in the right eye, as he is able to drive 
in certain situations.

Compensation is payable for the combination of service-
connected and nonservice-connected disabilities in a number 
of limited circumstances, including where there is blindness 
in one eye as the result of service-connected disability and 
blindness in the other eye as a result of a nonservice-
connected disability.  38 C.F.R. § 3.383(a)(1) (2000).  Loss 
of use or blindness of one eye, having only light perception, 
will be held to exist when examination reveals the presence 
of certain criteria, which include the inability to recognize 
test letters at 1 foot (.30m).  38 C.F.R. § 4.78 (2000).

In Boyer v. West, 11 Vet. App. 477 (1998), aff'd on recons., 
12 Vet. App. 142 (1999), the United States Court of Appeals 
for Veterans Claims (Court) upheld the VA's interpretation of 
38 U.S.C.A. § 1160(a) and 38 C.F.R. § 3.383 to the effect 
that hearing loss in a nonservice-connected ear is deemed to 
be normal for the purpose of rating hearing loss in the 
service-connected ear.  See also VAOPGCPREC 32-97.  The Court 
indicated that its reasoning applied also to parallel 
provisions involving visual acuity in a nonservice-connected 
eye.  Boyer, 11 Vet. App. at 479.

Thus, the Boyer analysis applies in determining that, 
generally, the nonservice-connected eye is considered to be 
normal when the diagnostic criteria requires the 
consideration of the impairment of paired organs.  Because 
the visual impairment in the veteran's right eye is not 
related to service, the vision in that eye is considered to 
be normal, or no worse than 20/40, for determining the 
appropriate rating for the service-connected left eye 
disability, unless there is blindness in both eyes.

Service connection is not in effect for decreased vision in 
the right eye.  Applicable regulations further provide that 
when only one eye's disability is service-connected, the 
maximum evaluation for total loss of vision of that eye with 
enucleation, or anatomical loss of the eye, is 40 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6066 (2000).  Where there 
is serious cosmetic defect (38 C.F.R. § 4.80 (2000)), where 
an artificial eye cannot be worn (38 C.F.R. § 4.84a, Note 6 
following Diagnostic Code 6079 (2000)), or where there is 
blindness of both eyes (38 C.F.R. § 3.383(a)(1) (2000)), 
additional compensation is warranted.  Having examined the 
evidence of record, the Board finds no medical evidence of 
serious cosmetic defect.  Further, as noted above, the 
medical evidence reveals that an artificial eye can be, and 
generally is, worn by the veteran.  Finally, the medical 
evidence and the veteran's statements make clear that he is 
not blind in both eyes.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).

For these reasons, prior to May 24, 1999, a disability rating 
in excess of 40 percent for enucleation of the left eye is 
not warranted, and since May 24, 1999, a disability rating in 
excess of 50 percent for enucleation of the left eye is not 
warranted.


ORDER

Claims for increased ratings for enucleation of the left eye 
prior to and since May 24, 1999, are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

